UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MORGAN DREXEN, INC., et al.

              Plaintiffs,

       v.
                                                       Civil Action No. 13-01112 (CKK)
CONSUMER FINANCIAL
PROTECTION BUREAU

              Defendant.


                                 MEMORANDUM OPINION
                                    (October 17, 2013)

       Plaintiffs Morgan Drexen, Inc. (“Morgan Drexen”) and Kimberly Pisinski (“Pisinski”)

bring this action against Defendant Consumer Financial Protection Bureau (“CFPB” or

“Bureau”) alleging that Title X of the Dodd-Frank Wall Street Reform and Consumer Protection

Act (12 U.S.C. §§ 5841 et seq.) is unconstitutional as a violation of separation of powers

principles.    Presently before the Court are Plaintiffs’ [13] Motion for Summary Judgment,

Plaintiffs’ [15] Motion for a Temporary Restraining Order and Preliminary Injunction Enjoining

CFPB From Prosecuting its Second-Filed Action, and Defendant’s [17] Motion to Dismiss or, in

the Alternative, for Summary Judgment. Upon consideration of the pleadings 1, the relevant legal


1
  Complaint, ECF No. [1] (“Compl.”); Decl. of Walter Ledda, ECF No. [3-2] (“Ledda Decl.”);
Decl. of Kimberly A. Pisinski, ECF No. [3-3] (“Pisinski Decl.”); Decl. of Randal Shaheen, ECF
No. [3-5] (“Shaheen Decl.”); Pls.’ Mot. for Summ. J., ECF No. [13] (“Pls.’ MSJ”); Pls.’ Mot. for
Temp. Restraining Order and Prelim. Inj. Enjoining CFPB from Prosecuting its Second-Filed
Action, ECF No. [15] (“Pls.’ PI Mot.”); Mem. of P&A in Supp. of Def.’s Mot. to Dismiss, or in
the Alternative, for Summ. J. and in Opp’n to Pls.’ Mot for Summ. J., ECF No. [17-1] (“Def.’s
MTD”); Def.’s Mem. in Opp’n to Pls.’ Mot. for Temp. Restraining Order and Prelim. Inj.
Enjoining CFPB from Prosecuting its Second-Filed Action, ECF No. [18] (“Def.’s PI Opp’n”);
Pls.’ Reply to Opp’n to Pls.’ Mot. for Temp. Restraining Order and Prelim. Inj. Enjoining CFPB
from Prosecuting its Second-Filed Action, ECF No. [19] (“Pls.’ PI Reply”); Pls.’ Mem. in Opp’n


                                               1
authorities, and the record as a whole, the Court GRANTS Defendant’s [17] Motion to Dismiss

or, in the Alternative, for Summary Judgment. Because this Court dismisses this action without

reaching the merits of Plaintiffs’ constitutional challenge, Plaintiffs’ [13] Motion for Summary

Judgment is DENIED WITHOUT PREJUDICE. Similarly, because this action is dismissed

without prejudice in its entirety, Plaintiffs’ [15] Motion for a Temporary Restraining Order and

Preliminary Injunction Enjoining CFPB From Prosecuting its Second-Filed Action is DENIED

AS MOOT.


                                       I. BACKGROUND

   A. Factual Background

       1. The Consumer Financial Protection Bureau and its Enforcement Powers

       On July 21, 2010, the President signed the Dodd-Frank Wall Street Reform and

Consumer Protection Act, Pub. L. No. 111-203, 124 Stat. 1376 (2010). Title X of the Dodd-

Frank Act established the Consumer Financial Protection Bureau as an “independent bureau”

within the Federal Reserve System, 12 U.S.C. § 5491(a).          The Bureau is tasked with the

responsibility for “ensuring that all consumers have access to markets for consumer financial

products and services and that markets for consumer financial products and services are fair,

transparent, and competitive,” id. § 5511(a).

       Pursuant to Title X, the Bureau bears the responsibility for “regulat[ing] the offering and

provision of consumer financial products or services under the Federal consumer financial laws,”

12 U.S.C. § 5491(a), a corpus of law that includes 18 pre-existing statutes, which are collectively



to Def.’s Mot. to Dismiss, or in the Alternative, for Summ. J., ECF No. [20] (“Pls.’ MTD
Opp’n”); Pls.’ Reply to Opp’n to Pls.’ Mot. for Summ. J., ECF No. [21] (“Pls.’ MSJ Reply”);
Def.’s Reply to Opp’n to Def.’s Mot. to Dismiss, or in the Alternative, for Summ. J., ECF No.
[22] (“Def.’s MTD Reply”).


                                                2
referred to as “enumerated consumer laws,” as well as Title X itself. Id. § 5481(12), (14). Title

X prohibits “covered persons” (generally, providers of consumer financial products and services,

see id. § 5481(6)) from “engag[ing] in any unfair, deceptive, or abusive act or practice” in

violation of Title X or from violating, or offering or providing consumers with a financial

product or service not in conformity with federal consumer financial law. Id. §§ 5531(a),

5536(a)(1). The Bureau also has the authority to enforce the Telemarketing and Consumer Fraud

and Abuse Prevention Act (“Telemarketing Act”) “with respect to the offering or provision of a

consumer financial product or service.” 15 U.S.C. § 6105(d). The Telemarketing Act generally

prohibits “deceptive telemarketing acts or practices and other abusive telemarketing acts or

practices,” id. § 6102(a)(1), and has been implemented by the Federal Trade Commission

through the Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310, which the Bureau is also

authorized to enforce. See 15 U.S.C. § 6102(c)(2).

       Pursuant to the Dodd-Frank Act, the Bureau is empowered to engage in investigations

and bring enforcement actions. 12 U.S.C. § 5562. When conducting investigations, the Bureau

may issue civil investigative demands (“CIDs”), a form of administrative subpoena that may

direct the recipient to produce documents or other materials or to provide information or oral

testimony. Id. § 5562(c). A CID recipient may petition the Director of the CFPB to modify or

set aside the CID, and the CID is unenforceable while such a petition is pending. Id. §5562(f).

Materials submitted in response to a CID are considered confidential, id. §5562(d), and a

recipient may withhold responsive material based on a “claim of privilege,” 12 C.F.R. §

1080.8(a). CIDs are not self-enforcing, and Title X does not impose a fine or penalty for failure

to comply with a CID. Instead, in the event of noncompliance with a CID, the Bureau may file a

petition in federal district court seeking enforcement of the CID. 12 U.S.C. § 5562(e).




                                                3
        The Bureau may bring enforcement actions in either of two forums. First, the Bureau

may bring an administrative proceeding before an administrative law judge. Id. § 5563. The

administrative law judge’s recommended decision in the proceeding is subject to review by the

Director of the CFPB, whose final decision is subject to judicial review. Id. Alternatively the

CFPB is empowered to commence a civil enforcement action in federal district court. Id. §

5564.

        2. Plaintiffs and the Bureau’s Investigation

        Plaintiff Morgan Drexen is a Nevada corporation with its principal place of business in

Costa Mesa, California. Compl. ¶ 5. According to Morgan Drexen, its business consists of

licensing proprietary software to law firms and providing these firms with live support services.

Ledda Decl. ¶ 2. In the words of its Chief Executive Officer, Walter Ledda, “Morgan Drexen

provides non-attorney paralegal support services to attorneys in the areas of debt resolution,

bankruptcy, personal injury, mass tort litigation, and tax preparation.” Id. at ¶ 3. Plaintiff

Kimberly Pisinski is an attorney admitted to practice law in Connecticut. Pisinski Decl. ¶ 1.

Pisinski describes herself as an attorney-client of Morgan Drexen and claims that she contracts

with Morgan Drexen to provide “non-attorney/paralegal services” for her clients as part of her

bankruptcy practice. Id. at ¶ 3.

        In early 2012, the Bureau began investigating Morgan Drexen for possible violations of

the TSR, the Dodd-Frank Act, and other laws. Compl. ¶¶ 39. On March 13, 2012, CFPB issued

a CID to Morgan Drexen seeking records related to its debt settlement business. Id; Shaheen

Decl. ¶ 4, Ex. 1 (Civil Investigative Demand).           The information requested included

communications between Morgan Drexen and associated attorneys concerning attorney clients,

and various personal financial data. Shaheen Decl., Ex. 1. Morgan Drexen responded to the




                                               4
CID on April 13, 2012. Id. at ¶ 6, Ex. 3 (First Response of Morgan Drexen, Inc. to Civil

Investigative Demand). As the investigation proceeded, the CFPB sought records from third

parties and deposed various officers of Morgan Drexen, including Ledda. Id. at ¶¶ 34-37. In

addition, as part of the investigative process, the Bureau sought documents from Morgan Drexen

relating to Pisinski’s clients. Pisinski Decl. ¶ 4. Pisinski asserts that she has not authorized

Morgan Drexen to produce these documents, which she believes are subject to the attorney-client

privilege. Id. at ¶¶ 4-5.

        On April 22, 2013, upon the conclusion of its investigation, the Bureau advised Morgan

Drexen’s counsel via letter that it was considering bringing an enforcement action against the

company and Ledda. Shaheen Decl. ¶ 38, Ex. 32 (Letter from Wendy Weinberg to Randal

Shaheen). Specifically, the letter stated that “the CFPB’s Office of Enforcement is considering

recommending that the Bureau take legal action against your clients Morgan Drexen, Inc., and

Walter Ledda . . . the staff expects to allege that your clients violated Sections 1031 and 1036 of

the Consumer Financial Protection Act, 12 U.S.C. § 5536 and the Telemarketing Sales Rule,16

C.F.R. § 310. In connection with the contemplated action, the staff may seek injunctive and

monetary relief against your clients.” Id. On May 8, 2013, Morgan Drexen responded with a

written submission making factual, statutory, and First Amendment arguments for why the

Bureau should not file an enforcement action against it. Id. at ¶ 39, Ex. 33 (Letter from Randal

Sheehan to Lucy Morris).

    B. Procedural History

        On July 22, 2013, Morgan Drexen and Pisinski filed this lawsuit, alleging that “Title X of

the Dodd-Frank Act violates the Constitution’s separation of powers.” Compl. ¶ 120. Plaintiffs

seek permanent injunctive relief as well as a declaration that “the provisions of the Dodd-Frank




                                                5
Act creating and empowering the CFPB” are unconstitutional. Compl. at 20. Plaintiffs initially

accompanied their Complaint with a Motion for a Preliminary Injunction. See Motion for

Preliminary Injunction and Request for Oral Argument Pursuant to LCvR 7(f) and LCvR 78.1

and a Hearing Pursuant to LCvR 65.1(d), ECF No. [3]. However, after on-the-record telephone

hearings with the Court on July 24 and July 25, 2013, Plaintiffs agreed to withdraw their motion

for preliminary injunctive relief and instead elected to proceed with expedited briefing on the

merits of their complaint. See Order (July 25, 2013), ECF No. [8]. During the July 25, 2013

telephone hearing, the following exchange occurred between the Court and counsel for the

Bureau:

       THE COURT: . . . Can I make an assumption that from the defendant’s
       perspective, since you indicate that [the civil investigative demands] were not
       self-enforcing, that during this period of time you would not be filing an
       enforcement action?

       MR. COLEMAN: Your Honor, that determination is not mine to make.

       THE COURT: Okay.

       MR. COLEMAN: I don’t know the answer to that.

       THE COURT: It would be helpful to obviously have some sense of whether
       you’re doing it in terms of the context of how long a period of time. I indicated
       that this would be an expedited schedule and I would make an expedited decision.
       It would be helpful, probably, not to have an enforcement action, which they’re
       claiming is unconstitutional, going on at the same time. That was my question.

       MR. COLEMAN: Your Honor, I understand your concern. . . . We have not yet
       determined whether or not to file an enforcement action, and I can’t commit to
       what we will do in that regard during the course of our briefing here.

       THE COURT: Okay. All right. Well, whenever you make a decision about it, it
       would be helpful if you let the Court know.

       MR. COLEMAN: Of course, Your Honor, . . .




                                               6
Transcript of July 25, 2013 Conference Call at 5:10-6:11 (emphasis added).                Plaintiffs

subsequently filed their [13] Motion for Summary Judgment on August 7, 2013.

       On August 20, 2013, pursuant to its authority to bring enforcement actions under 12

U.S.C. § 5564(a) and 15 U.S.C. §§ 6102(c)(2) and 6105(d), the CFPB filed a complaint against

Morgan Drexen and Ledda in the United States District Court for the Central District of

California. See CFPB v. Morgan Drexen, Inc. No. 8:13-cv-1267 (C.D. Ca.) (JLS-JEM). Based

on the CFPB’s year-long investigation of Morgan Drexen, this complaint alleges violations of

the TSR and the Dodd-Frank Act’s prohibition on deceptive acts and practices, including the

provisions highlighted in the Bureau’s April 22, 2013 letter to Morgan Drexen. Complaint ¶ 1,

CFPB v. Morgan Drexen, Inc. No. 8:13-cv-1267 (C.D. Ca.) (JLS-JEM). Specifically, the Bureau

alleges that Morgan Drexen and Ledda violated federal laws by charging consumers illegal up-

front fees for debt relief services and deceiving consumers about the likelihood that they would

become debt-free by working with Morgan Drexen. Id. at ¶¶ 55-60. In this enforcement action,

the CFPB seeks injunctive relief, consumer redress, and civil monetary penalties. Id. at ¶ 100.

The CFPB advised this Court of this suit on the date of its filing, and noted that it would “address

the significance of its enforcement action in its memorandum of points and authorities opposing

Plaintiffs’ motion for summary judgment . . . .” See Notice by Consumer Financial Protection

Bureau, ECF No. [14].

       On August 22, 2013, two days after the CFPB commenced the California enforcement

action, Plaintiffs filed their [15] Motion for a Temporary Restraining Order and Preliminary

Injunction Enjoining CFPB from Prosecuting its Second-Filed Action in this Court. In this

motion, Plaintiffs request that the Court issue a preliminary injunction preventing CFPB from




                                                 7
moving forward with the California action until this Court has resolved this first-filed matter. 2

On August 27, 2013, Defendant filed its [17] Motion to Dismiss or, in the Alternative, for

Summary Judgment.


                                    II. LEGAL STANDARD

       Defendant moves to dismiss the Plaintiffs’ Complaint under Fed. R. Civ. P. 12(b)(1) for

lack of subject matter jurisdiction and Fed. R. Civ. P. 12(b)(6) for failure to state a claim. In the

alternative, they seek summary judgment pursuant to Fed. R. Civ. P. 56 on Plaintiffs’ claims that

the Bureau’s structure violates separation of powers principles.

       To survive a motion to dismiss pursuant to Rule 12(b)(1), the plaintiff bears the burden of

establishing that the court has subject matter jurisdiction over its claim. Moms Against Mercury

v. FDA, 483 F.3d 824, 828 (D.C. Cir. 2007). In determining whether there is jurisdiction, the

Court may “consider the complaint supplemented by undisputed facts evidenced in the record, or

the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Coal. for Underground Expansion v. Mineta, 333 F.3d 193, 198 (D.C. Cir. 2003) (citations

omitted). “Although a court must accept as true all factual allegations contained in the complaint

when reviewing a motion to dismiss pursuant to Rule 12(b)(1),” the factual allegations in the

complaint “will bear closer scrutiny in resolving a 12(b)(1) motion than in resolving a 12(b)(6)

motion for failure to state a claim.” Wright v. Foreign Serv. Grievance Bd., 503 F.Supp.2d 163,

170 (D.D.C. 2007) (citations omitted).

2
  Although styled as a motion for a preliminary injunction, Plaintiffs’ motion based its arguments
for an injunction on first-to-file considerations rather than the traditional factors for preliminary
injunctive relief. See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S.Ct. 365,
172 L.Ed.2d 249 (2008) (holding that a plaintiff seeking a preliminary injunction must establish
that (1) it is likely to succeed on the merits, (2) it is likely to suffer irreparable harm in the
absence of preliminary relief, (3) the balance of the equities tips in its favor, and (4) an
injunction would be in the public interest).


                                                 8
       Pursuant to Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

complaint on the grounds that it “fail[s] to state a claim upon which relief can be granted.” “[A]

complaint [does not] suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)

(quoting Bell Atl. Corp. v. Twombley, 550 U.S. 544, 557, 127 S.Ct. 1955, 167 L.Ed.2d 929

(2007)). Rather, a complaint must contain sufficient factual allegations that, if accepted as true,

“state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678.   In deciding a Rule 12(b)(6) motion, a court may consider “the facts alleged in the

complaint, documents attached as exhibits or incorporated by reference in the complaint,” or

“documents upon which the plaintiff’s complaint necessarily relies even if the document is

produced not by [the parties].” Ward v. D.C. Dep’t of Youth Rehab. Servs., 768 F.Supp.2d 117,

119 (D.D.C. 2011) (citations omitted). Furthermore, and of particular relevance here, when a

plaintiff seeking declaratory and injunctive relief has an “adequate remedy at law for the asserted

violation of his constitutional rights,” the claim must be “dismissed for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1) and for failure to state a claim

pursuant to Federal Rule of Civil Procedure 12(b)(6).” Leitner v. United States, 725 F.Supp.2d

36, 43 (D.D.C. 2010).

       Pursuant to Fed. R. Civ. P. 56(a), “[t]he court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” When considering a motion for summary judgment, the court

may not make credibility determinations or weigh the evidence; the evidence must be analyzed




                                                9
in the light most favorable to the nonmoving party, with all justifiable inferences drawn in his

favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202

(1986). The mere existence of a factual dispute, by itself, is insufficient to bar summary

judgment. See Liberty Lobby, 477 U.S. at 248. “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Id.

                                       III. DISCUSSION

       The CFPB argues that this Court should decline to exercise jurisdiction in this case.

First, it argues that because Morgan Drexen can obtain complete relief on its constitutional claim

in the currently pending enforcement action in the Central District of California, injunctive and

declaratory relief in this Court would be inappropriate. Def.’s MTD at 11-22. Second, the

Bureau contends that Pisinski lacks Article III standing to press her claims in this Court. Id. at

22-24. The Court finds both of these contentions persuasive, and Plaintiffs’ arguments to the

contrary unavailing. Accordingly, this Court dismisses this matter without prejudice in the

Bureau’s favor without addressing the merits of Plaintiffs’ constitutional challenge to the CFPB.

       A. Injunctive Relief

       As the Supreme Court has repeatedly cautioned, “[a]n injunction is a drastic and

extraordinary remedy, which should not be granted as a matter of course.” Monsanto Co. v.

Geertson Seed Farms, 130 S.Ct. 2743, 2761, 177 L.Ed.2d 461 (2010). See also Weinberger v.

Romero-Barcelo, 456 U.S. 305, 312, 102 S.Ct. 1798, 72 L.Ed.2d 91 (1982) (noting that “[a]n

injunction should issue only where the intervention of a court of equity ‘is essential in order

effectually to protect property rights against injuries otherwise irremediable.’”) (quoting

Cavanaugh v. Looney, 248 U.S. 453, 456, 39 S.Ct. 142, 63 L.Ed. 354 (1919)). Indeed, “[i]t is a




                                               10
‘basic doctrine of equity jurisprudence that courts of equity should not act . . . when the moving

party [1] has an adequate remedy at law and [2] will not suffer irreparable injury if denied

injunctive relief.’” Morales v. Trans World Airlines, Inc., 504 U.S. 374, 381, 112 S.Ct. 2031,

119 L.Ed.2d 157 (1992) (quoting O’Shea v. Littleton, 414 U.S. 488, 499, 94 S.Ct. 669, 38

L.Ed.2d 674 (1974)) (brackets added).

        As the Bureau points out, Morgan Drexen has shown neither the absence of an adequate

remedy at law nor the existence of irreparable harm if injunctive relief is denied. Def.’s MTD at

11-17. First, Morgan Drexen has an adequate remedy to address its claims of the Bureau’s

unconstitutionality. Plaintiff can move to dismiss the pending enforcement action in the Central

District of California on the grounds that the Bureau is unconstitutional as a violation of

separation of powers. “Where a party, if his theory of the controversy is correct, has a good

defence at law to ‘a purely legal demand,’ he should be left to that means of defense, as he has

no occasion to resort to a court of equity for relief . . . .” Phoenix Mut. Life. Ins. Co. v. Bailey, 80

U.S. 616, 623, 20 L.Ed. 501 (1871). Similarly, Morgan Drexen has not established that denying

it injunctive relief here and requiring it to raise its constitutional challenge as a defense in the

enforcement proceeding would constitute irreparable harm. Indeed, any harm alleged by Morgan

Drexen here can be remedied by a favorable ruling in the California Court. Moreover, as

Defendant points out, any previous harm caused by the Bureau’s completed investigation is not

properly remedied by prospective injunctive relief absent a showing that the harm is likely to

recur. See Coal v. Mercury-Free Drugs v. Sebelius, 671 F.3d 1275, 1280 (D.C. Cir. 2012)

(“Even if a plaintiff has suffered past harm from the kind of conduct the suit seeks to enjoin, the

plaintiff must establish a real and immediate threat that the harm-producing conduct will recur.”)

(internal citation omitted). The only harm caused by a denial of the instant injunctive relief




                                                  11
sought here would be additional litigation cost, and “courts have uniformly recognized that

‘[m]ere litigation expense, even substantial and unrecoupable cost, does not constitute

irreparable injury.’” McGinn, Smith & Co. v. Fin. Indus. Regulatory Auth., 786 F.Supp.2d 139,

147 (D.D.C. 2011) (quoting Renegotiation Bd. v. Bannercraft Clothing Co., 415 U.S. 1, 24, 94

S.Ct. 1028, 39 L.Ed.2d 123 (1974). See also I.A.M. Nat. Pension Fund Benefit Plan A v. Cooper

Indus., Inc., 789 F.2d 21, 25 (D.C. Cir. 1986) (“Formidable as it is, the cost and delay associated

with modern-day litigation simply does not establish irreparable harm.”). In light of these

considerations, providing Plaintiff the opportunity for the “drastic and extraordinary remedy” of

injunctive relief in this Court is plainly improper. Morgan Drexen may raise its constitutional

challenge as a defense in the pending enforcement action in the Central District of California.

       In the parallel case of Deaver v. Seymour, 822 F.2d 66, 71 (D.C. Cir. 1987), the D.C.

Circuit reached the identical conclusion, declining to adjudicate a constitutional challenge based

on separation of powers when such a claim could be raised as a defense in a pending

enforcement action.    Deaver involved a former White House Deputy Chief of Staff under

investigation for illegal lobbying activities. Id. at 67. After being warned by the independent

counsel investigating the matter that an indictment against him was being sought, the plaintiff

filed a civil complaint in this court, alleging that the Ethics in Government Act (from which the

independent counsel drew his authority) was unconstitutional as a violation of separation of

powers. Id. In his complaint, the plaintiff sought a declaratory judgment and an injunction

barring the independent counsel from obtaining an indictment, claiming that in the absence of

such relief, he would suffer irreparable harm in the form of “‘continuing destruction of his

business,’ ‘injury to his reputation and dignity,’ and ‘the expenditure of substantial resources in

his defense.” Id. at 67-68. The D.C. Circuit rejected Deaver’s request for injunctive relief,




                                                12
concluding that he could raise his separation of powers challenge to the provision as a

preliminary defense in the ultimate prosecution. “[A] federal prosecutor typically brings cases

only in federal court, thereby affording defendants, after indictment, a federal forum in which to

assert their defenses – including those based on the Constitution.” Id. at 69. A contrary result,

allowing “ancillary equitable proceedings” by “[p]rospective defendants,” would “encourage a

flood of disruptive civil litigation.” Id. at 71.

        The Deaver Court grounded its conclusion on two considerations applicable here. First,

allowing the plaintiff to independently raise a constitutional challenge that also served as a

defense in a pending enforcement action would frustrate the final judgment rule. Id. at 70.

While a plaintiff unsuccessful in seeking injunctive relief on the constitutional issue could

immediately appeal this adverse decision, a denial of a Rule 12(b) motion on the constitutional

defense in the enforcement action would not be immediately appealable. See Am. Fed. of Gov’t

Emps. Local 1 v. Stone, 502 F.3d 1027, 1039-40 (9th Cir. 2007) (noting the “general rule that

defendants are not entitled to interlocutory appellate review of a district court’s denial of a Rule

12(b)(6) motion”). Second, and more importantly, permitting “ancillary equitable proceedings”

on constitutional defenses would contravene long-standing principles of constitutional

avoidance. Deaver, 822 F.2d at 71. As the Deaver court noted, courts “have an obligation to

avoid constitutional questions if at all possible.” Id. (citing Ashwander v. Tennessee Valley

Auth., 297 U.S. 288, 346-48, 56 S.Ct. 466, 80 L.Ed. 688 (1936) (Brandeis, J., concurring). “This

principle is particularly strong when the constitutionality of a federal statute is challenged.” Id.

Here, Morgan Drexen purports to reserve additional defenses to the CFPB’s enforcement action,

including a series of non-constitutional statutory defenses. See Compl. at 20-21. Permitting all

of these defenses to be adjudicated simultaneously in the California enforcement action would




                                                    13
serve important principles of constitutional avoidance, allowing that court to resolve the issue in

Morgan Drexen’s favor without addressing the constitutional question raised here.              See

Escambia County v. McMillan, 466 U.S. 48, 51, 104 S.Ct. 1577, 80 L.Ed.2d 36 (1984) (“It is a

well established principle governing the prudent exercise of this Court’s jurisdiction that

normally the Court will not decide a constitutional question if there is some other ground upon

which to dispose of the case.”).

       Morgan Drexen attempts to distinguish Deaver as limited to the criminal context, arguing

that the case has no application outside of attempts to enjoin pending criminal proceedings. Pls.’

MTD Opp’n at 15-17. The Court finds this contention unavailing. As the Bureau points out, the

equitable considerations underlying the Deaver decision apply equally in the civil enforcement

context. Def.’s MTD Reply at 4. Just as the Deaver court concluded that Federal Rule of

Criminal Procedure 12(b) provided Mr. Deaver an opportunity to raise his constitutional

argument as a preliminary defense, Deaver, 822 F.3d at 70, so too here Federal Rule of Civil

Procedure 12(b)(6) provides Morgan Drexen an adequate remedy for adjudication of its

separation of powers challenge. Similarly, the principles of constitutional avoidance and respect

for the final judgment rule animating the Deaver decision carry equal weight in the civil context.

Moreover, although Deaver did not involve a parallel state court proceeding, the court there

noted that its decision was closely tied to principles of Younger abstention and the “basic

doctrine of equity jurisprudence that courts of equity should not act, and particularly should not

act to restrain a criminal prosecution, when the moving party has an adequate remedy at law and

will not suffer irreparable injury if denied equitable relief.” Deaver, 822 F.2d at 71 (Ginsburg,

D.H., concurring) (quoting Younger v. Harris, 401 U.S. 37, 43-44, 91 S.Ct. 746, 27 L.Ed.2d 669

(1971)). Importantly in this respect, the Supreme Court has extended Younger abstention to the




                                                14
civil enforcement context, further blurring the distinction between criminal prosecution and civil

enforcement that Morgan Drexen seeks to draw here. See Trainor v. Hernandez, 431 U.S. 434,

444, 97 S.Ct. 1911, 52 L.Ed.2d 486 (1977) (holding that “the principles of Younger . . . are broad

enough to apply to interference by a federal court with an ongoing civil enforcement action . . .

brought by the State in its sovereign capacity.”).         Accordingly, the Court finds Deaver

controlling in this context.

       Next, Morgan Drexen argues more broadly that its challenge should be heard because it

constitutes a facial constitutional challenge to the agency’s enabling statute, and facial challenges

are “presumptively reviewable.” Nat’l Ass’n of Home Builders v. U.S. Army Corps of Eng’rs,

440 F.3d 459, 464 (D.C. Cir. 2006). Yet all of the cases cited by Morgan Drexen on this point

involve when and whether statutory authorization for judicial review of agency action permits

plaintiffs to bring their constitutional challenges. See, e.g., Free Enterprise Fund v. Public Co.

Accounting Oversight Bd., 130 S.Ct. 3138, 3150, 177 L.Ed.2d 706 (2010) (considering whether

“the statutes providing for judicial review of Commission action . . . prevent[ed] the District

Court from considering petitioners’ claims”); Hettinga v. United States, 560 F.3d 498, 506 (D.C.

Cir. 2009) (addressing whether petitioners were required to exhaust administrative remedies

before bringing their constitutional challenge); Gen. Elec. Co. v. E.P.A., 360 F.3d 188, 190-94

(D.C. Cir. 2004) (determining whether §113(h) of the Comprehensive Environmental Response,

Compensation, and Liability Act “bar[s] pre-enforcement review of facial constitutional

challenges”); Elk Run Coal Co. v. U.S. Dep’t of Labor, 804 F.Supp.2d 8, 21 (D.D.C. 2011)

(holding that the Mine Act’s provision requiring administrative exhaustion of any citation or

order of the Mine Health Safety Administration did not apply to a constitutional challenge to the

Mine Act). In the cases cited by Plaintiffs, courts undertake the separate and distinct question of




                                                 15
whether “the ‘statutory scheme’ [at issue] displays a ‘fairly discernible’ intent to limit

jurisdiction, and [whether] the claims at issue ‘are of the type Congress intended to be reviewed

within th[e] statutory structure.” Free Enterprise Fund, 130 S.Ct. at 3150 (quoting Thunder

Basin Coal v. Reich, 510 U.S. 200, 207, 212, 114 S.Ct. 771, 127 L.Ed.2d 29 (1994)). Here, the

inquiry into whether Morgan Drexen is entitled to injunctive relief is not one of statutory

interpretation, but rather requires the application of long-standing equitable principles. The

Court must simply assess: (1) whether Plaintiff has an adequate remedy at law, and (2) whether

the denial of injunctive relief would cause Plaintiff irreparable harm.

       Plaintiffs rely heavily on selective quotations from the Supreme Court’s opinion in Free

Enterprise Fund for their argument that they need not raise their constitutional challenge as a

defense in the pending enforcement action. See Pls.’ MTD Opp’n at 7-10, 17-18. However, as

noted, the language cited by Plaintiffs comes in the context of the Court’s discussion of whether

“the statutes providing for judicial review of [agency] action . . . prevent[ed] the District Court

from considering petitioners claims” and whether a statutory provision in the Sarbanes-Oxley

Act requiring that issues be raised initially before the agency provided “an exclusive route to

review.” Free Enterprise Fund, 130 S.Ct. at 3150. Concluding that the plaintiffs were not

required to raise their constitutional challenge before the agency prior to bringing suit in federal

court, the Court did not address, much less mention, the equitable factors that guide this Court’s

decision to allow adjudication of this issue in another federal court. Id. at 3151 (“We therefore

conclude that § 78y did not strip the District Court of jurisdiction over these claims, which are

properly presented for our review.”). Plaintiffs’ extensive citation to Free Enterprise Fund is

therefore unpersuasive.




                                                 16
       Indeed, Plaintiffs’ attempt to create a special category of review for facial constitutional

challenges fails to address the binding precedent of Deaver.            As with Morgan Drexen’s

challenge, Deaver involved a facial constitutional challenge to a federal statute based on

separation of powers principles. 822 F.2d at 67. Yet, contrary to Plaintiffs’ claims, the fact that

the plaintiff in Deaver raised a facial constitutional challenge did not strengthen the argument for

review. Rather, under principles of constitutional avoidance, it undermined the argument for

injunctive relief. “That [Plaintiffs’] challenge is a serious one with far-ranging and troubling

constitutional implications does not support [their] argument for accelerated and unorthodox

judicial review. Indeed, it substantially weakens it.” Id. at 71 (emphasis added). Accordingly,

the Court rejects Morgan Drexen’s argument that facial constitutional challenges represent an

exception to general principles of equity.

       More generally, Plaintiffs contend that denying them injunctive relief in this Court

permits the CFPB to adjudicate constitutional challenges “on its own terms.” Pls.’ MTD Opp’n

at 9-11, 21-23. Plaintiffs argue that if the Court were to reject their claim for injunctive relief on

jurisdictional grounds, it would mean that any plaintiff seeking to challenge the constitutionality

of the CFPB would be at the Bureau’s mercy. If a plaintiff dared to bring a constitutional

challenge, the Bureau would simply bring a subsequent enforcement action and force the

plaintiff to become a defendant. Alternatively, a plaintiff would be forced to wait for the CFPB

to bring an enforcement action in order to have its constitutional claim adjudicated. The Court

considers these predictions somewhat of an exaggeration. In this particular factual scenario,

where a pending enforcement action provides Morgan Drexen an adequate opportunity to raise

its constitutional challenge without subjecting it to irreparable harm, the Court concludes that

injunctive relief is plainly inappropriate. Such a result hardly requires that all plaintiffs seeking




                                                 17
to challenge the CFPB’s constitutionality must do so as a defense in a Bureau enforcement

action. Constitutional challenges can (and likely will) be brought in myriad other situations,

such as where the agency does not bring an enforcement action or in a challenge to agency

rulemaking. Moreover, the Court presumes that agency enforcement actions are brought in good

faith and that the Bureau will not simply manufacture a spurious enforcement action in order to

turn a constitutional plaintiff into an enforcement defendant.         Accordingly, in this specific

context, where another federal court action provides Plaintiff an adequate remedy, and the denial

of injunctive relief would not subject them to irreparable harm, this Court concludes that

injunctive relief is unwarranted.

        B. Declaratory Relief

        The Declaratory Judgment Act provides that “in a case of actual controversy within its

jurisdiction . . . any court of the United States . . . may declare the rights and other legal relations

of any interested party seeking such declaration, whether or not further relief is or could be

sought. Any such declaration shall have the force and effect of a final judgment or decree and

shall be reviewable as such.” 28 U.S.C. § 2201(a). As the use of the word “may” suggests,

“[t]his language is permissive, not mandatory: even when a suit otherwise satisfies subject matter

jurisdictional prerequisites, the Act gives courts discretion to determine ‘whether and when to

entertain an action.’” Swish Mktg., Inc. v. FTC, 669 F.Supp.2d 72, 76 (D.D.C. 2009) (quoting

Wilton v. Seven Falls, 515 U.S. 277, 282, 115 S.Ct. 2137, 132 L.Ed.2d 214 (1995)). See also

MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 136, 127 S.Ct. 764, 166 L.Ed.2d 604 (2007)

(the Declaratory Judgment Act “has long been understood ‘to confer on federal courts unique

and substantial discretion in deciding whether to declare the rights of litigants’”) (quoting Wilton,

515 U.S. at 286).




                                                  18
       “In deciding whether to exercise its permissive jurisdiction over declaratory actions, a

court may consider ‘equitable, prudential, and policy arguments.’” Swish Mktg., 669 F.Supp.2d

at 76 (quoting MedImmune, 549 U.S. at 136). “There are no dispositive factors to consider in

this analysis.” Comm. on the Judiciary v. Miers, 558 F.Supp.2d 53, 95 (D.D.C. 2008). Rather,

the D.C. Circuit has identified a set of factors to guide the inquiry:

       Among the factors relevant to the propriety of granting a declaratory judgment are
       the following: whether it would finally settle the controversy between the parties;
       whether other remedies are available or other proceedings pending; the
       convenience of the parties; the equity of the conduct of the declaratory judgment
       plaintiff; prevention of “procedural fencing”; the state of the record; the degree of
       adverseness between the parties; and the public importance of the question to be
       decided.

Hanes Corp. v. Millard, 531 F.2d 585, 591 n. 4 (D.C. Cir. 1976). The Hanes court also noted

that “[t]he anticipation of defenses is not ordinarily a proper use of the declaratory judgment

procedure” as “[i]t deprives the plaintiff of his traditional choice of forum and timing, and it

provokes a disorderly race to the courthouse.” 531 F.2d at 592-93. 3

       Here, “the balance of the relevant factors counsels against exercising jurisdiction over

this action.” POM Wonderful LLC v. Federal Trade Commission, 894 F.Supp.2d 40, 44 (D.D.C.

2012). First, adjudication of this proceeding will not “finally settle the controversy between the

parties.” Hanes, 531 F.2d at 591 n. 4. Morgan Drexen argues that if the Court were to grant it

the declaratory relief sought and declare the CFPB unconstitutional, then the California

enforcement action would be mooted, resolving the entire controversy between the parties. Pls.’

MTD Opp’n at 19. Yet in applying this factor, “[t]he Court cannot assume . . . that it will resolve

3
  Morgan Drexen questions the application of the Hanes factors here, arguing that the cases
applying these factors are distinguishable because they did not involve facial constitutional
challenges to an agency’s enabling statute. Pls.’ MTD Opp’n at 18-19. The Court rejects this
argument, as nothing in any of the cases cited by either party indicates that this analysis is any
different in cases involving facial constitutional challenges to a federal administrative agency’s
enabling statute.


                                                  19
the merits of [Plaintiffs’] complaint in [their] favor.” Swish Mktg., 669 F.Supp.2d at 77. Indeed,

if the Court were to decide against Morgan Drexen, then nothing in the California litigation

would be settled. By contrast, if the Court declined jurisdiction here, then both the enforcement

action and the constitutional claim could be adjudicated in a single proceeding in the Central

District of California.   “In the discretionary balance which this court holds, avoidance of

piecemeal litigation weighs in favor of dismissal.” Gov’t Employees Ins. Co. v. Rivas, 573

F.Supp.2d 12, 15 (D.D.C. 2008). Here, dismissal would provide a more efficient vehicle for the

resolution of the parties’ related disputes. 4 Particularly in an era when government resources are

scarce, “it would not be prudent for this Court to expend limited judicial resources to resolve

issues which would not fully resolve the plaintiffs’ claim.” Roth v. D.C. Courts, 160 F.Supp.2d

104, 110 (D.D.C. 2001).

       Furthermore, and relatedly, this Court gives strong weight to the fact that “other remedies

are available” and that there are “other proceedings pending” in which these claims may be

resolved.   Hanes, 531 F.2d at 591 n.4.       Here, Morgan Drexen will be able to raise its

constitutional claim in the enforcement proceeding in the Central District of California. “Where

a pending coercive action, filed by the natural plaintiff, would encompass all the issues in the

declaratory judgment action, the policy reasons underlying the creation of the extraordinary

remedy of declaratory judgment are not present, and the use of that remedy is unjustified.”

Swish Mktg., 669 F.Supp.2d at 80 (quoting AmSouth Bank v. Dale, 386 F.3d 763, 787 (6th Cir.

2004). As discussed, the pending California enforcement proceeding based on the CFPB’s



4
  Morgan Drexen correctly points out that Pisinski is not a defendant in the California lawsuit
and that the California court cannot adjudicate her claims if this action is dismissed. Pls.’ MTD
Opp’n at 18. Nevertheless, because this Court concludes, infra, that Pisinski lacks standing to
bring her claims against the Bureau and that she is not properly a plaintiff in this suit, her
absence from the California litigation does not bear on the declaratory judgment balancing.


                                                20
investigation of Morgan Drexen offers the potential to address the issue raised in Plaintiffs’

declaratory judgment action. By contrast, this Court is confined to addressing only this single

issue, rather than the complete controversy between the parties. Accordingly, this factor also

counsels against exercising jurisdiction to grant declaratory relief.

       The third factor – the convenience of the parties – does not clearly favor either side.

Plaintiffs argue that because their counsel and the CFPB are located in the District of Columbia,

and the investigation at issue took place here, it is more convenient for the parties to litigate the

constitutional question here. Pls.’ MTD Opp’n at 20. The CFPB, by contrast, contends that

because Morgan Drexen, its employees, and its records are located in the Central District of

California, the action is more properly adjudicated there. Def.’s MTD Reply at 7. Furthermore,

they argue that adjudicating this matter in one forum as opposed to two would also be more

convenient for the parties. Id. Since both sides raise arguments that one forum would prove

more convenient, this factor does not cut in favor of either party.

       Yet although this factor is neutral, the next two factors – the equity of the conduct of the

declaratory judgment plaintiff and the prevention of “procedural fencing” – favor dismissal. “In

examining whether to resolve a declaratory judgment action, ‘courts take a dim view of

declaratory plaintiffs who file their suits mere days or weeks before the coercive suits filed by a

‘natural plaintiff’ and who seem to have done so for the purpose of acquiring a favorable

forum.’” Swish Mktg., 669 F.Supp.2d 72, 78 (quoting AmSouth, 386 F.3d at 788). Here, Morgan

Drexen argues that it acted with the “utmost equity”, filing suit prior to the CFPB’s initiation of

its enforcement action and before a final determination as to enforcement was even made. Pls.’

MTD Opp’n at 20-21. Yet the record reveals that at the time of filing suit, Morgan Drexen was

aware of the likelihood of a Bureau enforcement action. Shaheen Decl. ¶ 38, Ex. 32 (Letter from




                                                 21
Wendy Weinberg to Randal Shaheen). Indeed, at the conclusion of the Bureau’s year-long

investigation of Morgan Drexen, the Bureau informed Morgan Drexen’s counsel that “[the

Bureau’s Office of Enforcement] expects to allege that your clients violated Sections 1031 and

1036 of the Consumer Financial Protection Act, 12 U.S.C. § 5536 and the Telemarketing Sales

Rule,16 C.F.R. § 310.” Id. These were the very claims ultimately brought in the California

action filed mere weeks after this suit. Moreover, although Plaintiffs point to statements from

CFPB counsel in a conference call with the Court that CFPB had “not determined whether or not

to file an enforcement action,” the larger context of this conversation reveals that the Bureau,

when questioned by the Court, reserved its right to bring an enforcement action pursuant to the

letter advising Plaintiffs’ of their alleged infractions. See Transcript of July 25, 2013 Conference

Call at 5:10-6:11. Accordingly, it strains credulity for Plaintiffs to argue they were not on notice

of a potential enforcement suit, particularly on the heels of a year-long investigation. 5

       Relatedly, the Court considers declaratory relief inappropriate here because Morgan

Drexen is essentially asking for adjudication of an anticipatory defense. As the D.C. Circuit has

noted, “[t]he anticipation of defenses is not ordinarily a proper use of the declaratory judgment

procedure. It deprives the plaintiff of his traditional choice of forum and timing, and it provokes

a disorderly race to the courthouse.” Hanes, 531 F.2d at 592-93. Here, Morgan Drexen’s

constitutional challenge is an anticipatory defense to the Bureau’s enforcement action. Indeed,

the Bureau can hardly enforce the TSR and the Dodd-Frank Act against Morgan Drexen if it is



5
  This finding of “procedural fencing” is further supported by the fact that Plaintiffs appear to be
engaging in some measure of forum-shopping with their suit. Plaintiffs explain their desire to
have this matter adjudicated here by pointing to the fact that “the D.C. Circuit has the most
experience with constitutional issues affecting federal administrative agencies.” Pls.’ PI Reply at
10. While there are certainly worse examples of forum-shopping, Plaintiff still seeks to have this
matter adjudicated in the forum of its choosing, depriving the Bureau of the choice of forum for
its enforcement action – the Ninth Circuit.


                                                 22
ab initio unconstitutional. Although Morgan Drexen argues that this challenge is not properly

considered a defense, this argument is unavailing. “A defense is ‘a reason why the plaintiff

should not recover or establish that which he seeks by his complaint,’ and that is exactly what

[Morgan Drexen] is asserting here.” Swish Mktg., 669 F.Supp.2d 80 (quoting BLACK’S LAW

DICTIONARY (8th ed. 2004)).       Morgan Drexen’s constitutional challenge plainly meets this

standard.

       To be sure, certain considerations in the Hanes analysis favor adjudication of Morgan

Drexen’s request for declaratory relief. The state of the record is more advanced in this Court,

where the parties have filed and fully briefed cross-motions for summary judgment. Yet, while

denying Morgan Drexen a declaratory judgment will postpone the resolution of this dispute, the

delay is not severe. Upon this ruling, Morgan Drexen can file a motion to dismiss in the

California action, asserting its constitutional challenge to the CFPB under Federal Rule of Civil

Procedure 12(b). Such a motion would be fully briefed and ripe for decision in a matter of

weeks. Accordingly, balancing this moderate delay against the numerous factors counseling

against providing declaratory relief here, this Court declines to exercise its permissive

jurisdiction over this declaratory judgment action. 6




6
  The remaining two Hanes factors do not provide significant weight on either side of the
balance. First, the parties are equally adverse in both forum. Second, while deciding the
constitutionality of a federal agency is certainly a “question” of “public importance”, Hanes, 531
F.2d at 591 n.4, dismissal here would also serve important principles of constitutional avoidance.
As the Supreme Court has cautioned, a court considering whether to grant a declaratory
judgment must be “keenly mindful . . . that judging the constitutionality of an Act of Congress is
‘the gravest and most delicate duty [the courts are] called on to perform.” Nw. Austin Mun. Util.
Dist. No. One v. Holder, 557 U.S. 193, 204, 129 S.Ct. 2504, 174 L.Ed.2d 140 (2009) (quoting
Blodgett v. Holden, 275 U.S. 142, 147-48, 48 S.Ct. 105, 72 L.Ed. 206 (1927) (Holmes, J.,
concurring). “It is a well-established principle governing the prudent exercise of this Court’s
jurisdiction that normally the Court will not decide a constitutional question if there is some
other ground upon which to dispose of the case.” Escambia County, 466 U.S. at 51.


                                                 23
       C.      Pisinski’s Standing

       Although the Court concludes that Plaintiff Morgan Drexen is not entitled to injunctive or

declaratory relief because it may raise its claims as defenses in the pending California

enforcement action, Plaintiff Pisinski is not a party to the enforcement action. Nevertheless, the

Court concludes that Pisinski’s claims in this Court are also inappropriate because she lacks

standing to bring this constitutional challenge to the Bureau’s existence.

       The “irreducible constitutional minimum of standing contains three elements.” Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). First, the

plaintiff must have suffered an “injury-in-fact,” that is, “‘an invasion of a legally protected

interest’ that is (i) ‘concrete and particularized’ rather than abstract or generalized, and (ii)

‘actual or imminent’ rather than remote, speculative, conjectural or hypothetical.” In re Navy

Chaplaincy, 534 F.3d 756, 759–60 (D.C. Cir. 2008) (quoting Lujan, 504 U.S. at 560). Second,

the asserted injury must be “fairly traceable to the challenged action of the defendant.” Lujan,

504 U.S. at 560 (citation omitted). Third, the plaintiff must demonstrate redressability: “it must

be likely as opposed to merely speculative that the injury will be redressed by a favorable

decision.”   Id. at 561 (citation omitted).    It is axiomatic that the “party invoking federal

jurisdiction bears the burden of establishing these elements” of constitutional standing. Id. In

addition, as the D.C. Circuit has noted, “[w]here the plaintiffs seek declaratory and injunctive

relief, past injuries alone are insufficient to establish standing.” Dearth v. Holder, 641 F.3d 499,

501 (D.C. Cir. 2011). Instead, a plaintiff “must show he is suffering an ongoing injury or faces

an immediate threat of injury.” Id.




                                                24
          Plaintiff Pisinski makes two arguments in favor of her standing. 7 First, she argues that

she would suffer injury if Morgan Drexen were forced to comply fully with the Bureau’s CIDs,

which she alleges seek information that is protected by the attorney-client privilege. Pls.’ MTD

Opp’n at 14. On this issue, Pisinski claims that Morgan Drexen’s provision of the information

sought by the Bureau would interfere with her confidential relationships with her clients.

Pisinski Decl. ¶¶ 4-10. Yet, as the Bureau points out, this injury is illusory. Def.’s MTD at 22-

23. The Bureau never sought Pisinski’s privileged communications, as it informed Morgan

Drexen of its right to assert any applicable privilege in response to the CID. See Shaheen Decl.,

Ex. 1 at 3, Ex. 2 (Letter from Kent Marcus to Randal Sheehan) at 2. Moreover, because the

CIDs issued by the Bureau are not self-enforcing, see 12 U.S.C. § 5562(e), the Bureau could

never have compelled Morgan Drexen to provide Pisinski’s information without a court

proceeding in which a claim of privilege could be asserted.           Furthermore, the Court must

consider the timing of Pisinski’s allegation. Having now brought its enforcement action against

Morgan Drexen, the Bureau has no reason to seek to compel Morgan Drexen to produce the

allegedly privileged information by petitioning a court to enforce its CID.        Nor can it, as the

Bureau may issue CIDs related to the subject of an investigation only “before the institution of

any proceedings under Federal consumer financial law.” 12 U.S.C. § 5562(c)(1) (emphasis

added).

          Nor can Pisinski premise her standing on the threat of a future CID that would violate her

attorney-client privilege. “[A]ny petitioner alleging only future injuries confronts a significantly



7
  Although Pisinski is correct that where “constitutional and prudential standing can be shown
for at least one plaintiff, [a court] need not consider the standing of other plaintiffs to raise that
claim,” Mountain States Legal Found. v. Glickman, 92 F.3d 1228, 1232 (D.C. Cir. 1996),
Pisinski cannot rely Morgan Drexen’s standing here, as it has been dismissed from the case on
other grounds.


                                                  25
more rigorous burden to establish standing.” United Transp. Union v. ICC, 891 F.2d 908, 913

(D.C. Cir. 1989). “To qualify for standing, the petitioners must demonstrate that the alleged

future injury is ‘imminent.’” Chamber of Commerce v. E.P.A., 642 F.3d 192, 200 (D.C. Cir.

2011) (quoting Bennett v. Spear, 520 U.S. 154, 167, 117 S.Ct. 1154, 137 L.Ed.2d 281 (1997)).

In order to “shift [] injury from ‘conjectural’ to ‘imminent,’” a plaintiff must show a “substantial

. . . probability” of injury. Sherley v. Sebelius, 610 F.3d 69, 74 (D.C. Cir. 2010). Here, Pisinski

makes no effort to show a substantial probability of an imminent CID which would force her to

turn over privileged information and thus interfere with her attorney-client relationships.

Accordingly, the Court concludes that she cannot base standing on this ostensible injury.

       Failing in her argument for standing based on interference with privilege, Pisinski asserts

for the first time in her Opposition to Defendant’s Motion to Dismiss, or in the Alternative, for

Summary Judgment, an additional, much broader basis for standing. Pisinski argues that she

“has standing to challenge the constitutionality of the agency that is threatening her client

confidentiality, regulating her practice, investigating (and now suing) her paralegal, and alleging

that what her paralegal (Morgan Drexen) is doing to assist her is in the practice of law is

somehow unlawful.” Pls.’ MTD Opp’n at 15. Yet because Defendant has also sought summary

judgment, Pisinski cannot simply premise her standing on “general factual allegations of injury

resulting from the defendant’s conduct . . . .” Lujan, 504 U.S. at 561. “In response to a summary

judgment motion . . . the plaintiff can no longer rest on such ‘mere allegations,’ but must ‘set

forth’ by affidavit or other evidence ‘specific facts,’ which for purposes of the summary

judgment motion will be taken to be true.” Id. (internal citations omitted).          Yet the only

portions of Pisinski’s declaration that do not relate to her privilege allegations are the following

three sentences.     First she states, “I contract with Morgan Drexen to provide non-




                                                26
attorney/paralegal services that support my law practice. I supervise Morgan Drexen and remain

responsible for all services delegated to Morgan Drexen.” Pisinski Decl. at ¶ 3. Next, she

concludes the declaration by stating, “Another of the reasons [why I have joined in this lawsuit]

is that I depend on Morgan Drexen to assist me in providing my clients with high-quality and

relatively low cost legal services.” Id. ¶ 10. Nowhere does the declaration mention that the

Bureau is regulating Pisinski’s practice or that she is harmed by any direct regulation. 8 Rather,

Pisinski’s Declaration premises her harm (outside of the potential violation of attorney-client

privilege) on the CFPB’s regulation of her contractual counter-party, Morgan Drexen, with

whom she “contract[s]” “to provide non-attorney/paralegal services that support my law

practice.”

       As the Supreme Court has made clear, where, “a plaintiff’s asserted injury arises from the

government’s allegedly unlawful regulation (or lack of regulation) of someone else, much more

is needed.” Lujan, 504 U.S. at 562. “Thus, when the plaintiff is not himself the object of the

government action or inaction he challenges, standing is not precluded, but it is ordinarily

‘substantially more difficult’ to establish.” Id. (quoting Allen v. Wright, 468 U.S. 737, 758, 104

S.Ct. 3315, 82 L.Ed.2d 556 (1984)). Here, the injury alleged in Plaintiff Pisinski’s declaration is

that the CFPB’s regulation of Morgan Drexen will deprive her of the “high-quality and relatively

8
  As support for the argument that Pisinski is herself regulated, Plaintiffs point to the following
statement in the declaration of Randal Shaheen, one of the attorneys representing Plaintiffs in
this action: “During my representation of Morgan Drexen, CFPB has informed me that their
concern is that the attorneys supported by Morgan Drexen are in violation of the amended
Telemarketing Sales Rule because the attorneys charge their clients hourly fees for the
preparation of bankruptcy pleadings.” Shaheen Decl. ¶ 43. This statement, which is itself
unsupported by any factual evidence, does not establish that CFPB is regulating attorneys. Mere
“concern” in the absence of any substantive action against an entity does not equate with
regulation. In any case, there is no allegation that any future regulation is imminent. See
Whitmore v. Arkansas, 495 U.S. 149, 158, 110 S.Ct. 1717, 109 L.Ed.2d 135 (1990) (“Allegations
of possible future injury do not satisfy the requirements of Art. III. A threatened injury must be
certainly impending to constitute injury in fact.”) (internal quotation marks omitted).


                                                27
low cost legal services” Morgan Drexen provides her. Pisinski Decl. ¶ 10. The Court views this

injury as far too speculative to support standing here. See Chamber of Commerce, 642 F.3d at

201 (concluding that “[n]either declaration, however, suffices to demonstrate the ‘substantial

probability’ of injury required to establish the petitioners’ standing.”). Pisinski has provided no

evidence that she will be unable to find a substitute for Morgan Drexen’s services. Indeed, other

evidence in the record suggests that such alternatives are in fact available to attorneys. In his

declaration, Walter Ledda, the CEO of Morgan Drexen states his concern that if the CFPB

continues to take action against his company, “[a]ttorneys who contract with Morgan Drexen

will potentially terminate their contracts in favor of other companies that are not being requested

to produce their clients’ personal financial information to CFPB.”           Ledda Decl. ¶ 10(a)

(emphasis added). Moreover, Pisinski has not even made the basic allegation that her business

will suffer or that her costs will increase in the absence of Morgan Drexen’s services. She only

alleges that her business will be “disrupted” if she is forced to turn over privileged material in

response to a CFPB CID – a distinct and as discussed, supra, unavailing basis for her injury.

Pisinski Decl. ¶ 4. Lacking the most basic allegations of injury, Pisinski’s declaration provides

an inadequate basis for standing. Moreover, as the Bureau points out, granting Pisinski standing

on the basis of these limited allegations would effectively provide standing to any contractual

counterparty of a regulated entity. In light of the Supreme Court’s warning that establishing

standing is “substantially more difficult” in the context of a non-regulated entity, Lujan, 504 U.S.

at 562, this Court will not premise a drastic expansion of standing doctrine on three unelaborated

sentences in Pisinski’s declaration.

       Indeed, these allegations of injury are so bare that even if Pisinski is correct that she is

“effectively regulated” by the CFPB’s regulation of Morgan Drexen, her declaration still fails to




                                                28
show any injury resulting from this regulation. Pisinski makes no claim of the harm that would

befall her from the regulation of her “paralegal.” As noted, she has not stated that she would be

unable to find an alternative source for Morgan Drexen’s services or that the loss of Morgan

Drexen’s services would increase her costs or hurt her business. Furthermore, there is no

allegation that the CFPB is planning to proceed against her, unsubstantiated statements about the

Bureau’s “concerns” notwithstanding. See Shaheen Decl. ¶ 43. In fact, it bears noting that

nothing in the record beyond the conclusory statements contained in Plaintiffs’ declarations even

establishes that the relationship between Morgan Drexen and the attorneys it contracts with is

akin to that between a paralegal and an attorney. Aside from the mere invocation of the term

“paralegal”, Pisinski never even describes the services for which she relies on Morgan Drexen

for assistance, much less the injury that would be inflicted upon her from the deprivation of these

services. In the absence of a more significant factual showing or legal support for this extension

of standing doctrine, the Court is reluctant to accept Pisinski’s argument. Accordingly, the Court

concludes that her claims must be dismissed.

                                      IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendant’s [17] Motion to Dismiss, or in

the Alternative, for Summary Judgment. As the Court does not reach the merits of Plaintiffs’

constitutional challenge to the Bureau’s existence, the Court DENIES WITHOUT PREJUDICE

Plaintiffs’ [13] Motion for Summary Judgment. Similarly, because the Court dismisses this

action without prejudice in its entirety, Plaintiffs’ [15] Motion for a Temporary Restraining

Order and Preliminary Injunction Enjoining CFPB from Prosecuting its Second-Filed Action is

DENIED AS MOOT. An appropriate Order accompanies this Memorandum Opinion.



Dated: October 17, 2013


                                                29
     ____/s/________________________
     COLLEEN KOLLAR-KOTELLY
     United States District Judge




30